NIMMONS, Judge.
We affirm except that the trial court’s imposition of the count four sentence consecutively to counts two and three is reversed. Rease v. State, 493 So.2d 454 (Fla.1986). On remand the trial court shall either: (1) amend the count four sentence so as to run such sentence concurrently with counts two and three, or (2) reimpose the count four sentence consecutively, as before, to counts two and three. However if the second alternative is chosen, the trial court shall be required to set forth in writing reasons for departure inasmuch as such a sentence would be regarded as an upward departure from the sentencing guidelines under the rationale of Rease. Further, if the second alternative is chosen, the presence of the defendant before the trial court shall be required unless such presence is appropriately waived by the defendant. If the first alternative is selected, the defendant’s presence before the trial court shall not be required.
AFFIRMED in part, and REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
SMITH, C.J., and ERVIN, J., concur.